DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:
In claims 9 and 10 the recitation “a maximum extension (C) of each of the projections normal relative to a direction of extension of the magnetic elements is less than 50% of a width (D) of the magnetic elements at this point” should be changed to --“a maximum extension (C) of each of the projections normal relative to a direction of extension of the magnetic elements is less than 50% of a width (D) of the magnetic elements .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recited: “all magnetic elements of a second magnetic layer and a third magnetic layer as viewed from radially outside are formed in this way”. However, the claim does not specify how the second and third magnetic layer are formed. The recitation “are formed in this way” is unclear which rendered the claim indefinite.
For examination purpose, claim 3 is being understood/interpreted as magnetic element of a second and a third magnetic layers are formed are formed substantially the same.
Claim 4 is rejected for similar reason as claim 3. For examination purpose, claim 3 is being understood/interpreted as outer magnetic elements of a magnetic layer is formed substantially the same.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3, 4, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US 6630762 B2) in view of Ghoul et al. (US 2019/0207490 A1).
RE claim 1, Naito teaches a rotor 10 for a drive motor (see Fig.1 and col.4: 50-60), the rotor 10 having a rotor pole (col.4: 55-60), each rotor pole having at least two radially arranged magnetic layers PM (Fig.5d), and each magnetic layer (PM) comprising a number of magnetic elements (PM), the magnetic elements formed of permanent magnetic material in rotor cavities 12A, 12B (Fig.5d), wherein at least a portion of the magnetic elements 14 each have in their radially inner halves projections (P) (see annotated Fig.5d below) protruding on both sides to introduce centrifugal forces of the magnetic elements into the rotor 10 (functional language, because Naito teaches the same structure as claimed, the projections P are capable of performing the claimed intended function).

[AltContent: textbox (Projection (P))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    540
    642
    media_image1.png
    Greyscale


Naito does not teach:
a plurality of rotor poles,
the magnetic elements  formed by injection molding or casting, and solidification of permanent magnetic material.
the intended use limitation of “for a synchronous drive motor” in the pre-amble.

RE (i) above, Ghoul teaches a plurality of rotor poles 16 (see Fig.1 and ¶ 19). Ghoul further suggests that the number of pole can be vary with the needs of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naito by having a plurality of rotor poles, as suggested by Ghoul, to optimize output/cost depending on the needs of the application.

RE (ii) above, it is noted that such limitation “injection molding or casting, and solidification of permanent magnetic material” is a product-by-process limitation.
While Naito is silent to the process, the final product of the claim invention was anticipated by Naito. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Nevertheless, Ghoul teaches injection molding or casting, and solidification of permanent magnetic material (¶ 9, 19, 29). This process eliminates magnet sintering and subsequent assembly processes, which in some embodiments reduces manufacturing cost and lead time. Also, PBM can be tailored accordingly to user demands (¶ 16).


RE (iii) above, with regard to the intended use limitation “synchronous motor”, while Naito is silent to the motor being utilized as synchronous motor, Ghoul evidenced that permanent magnet machine is capable to be used in a synchronous motor (¶ 50) or any type of motor that utilized permanent magnet (¶ 11). The permanent magnet synchronous motor is well-known to have good performance due to high coercive force of permanent magnet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the permanent magnet motor as disclosed by Naito as any type of motor such as synchronous motor as suggested by Ghoul, for the same reasons as discussed above.

RE claim 3/1, Naito in view of Ghoul has been discussed above. Naito further teaches all magnetic elements (PM) of a second magnetic layer as viewed from radially outside are formed in this way (see Fig.5d).
However, in Fig.5d, Naito does not teach a magnetic element of third magnetic layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naito’s embodiment of Fig.5d by having magnetic elements forming a third magnetic layer, as suggested by Naito’s Fig.6, to increase flux and output.

RE claim 4/3, Naito in view of Ghoul has been discussed above. Naito further teaches respective radially outer magnetic elements of a magnetic layer (PM) are formed in such a way (Fig.5d).

RE claim 12/1, Naito in view of Ghoul has been discussed above. Naito further teaches the magnetic elements of a magnetic layer (PM) have end faces and are disposed in the magnetic layer such that opposing end faces of adjacent magnetic elements form bridges 13A between the opposing end faces (see Fig.5d above).

RE claim 13/12, Naito in view of Ghoul has been discussed above. Naito further teaches the opposing end faces (of PM layer, see Fig.5d above) are essentially flat and parallel to each other at least in a section of 50%, so that the bridges have an approximately constant cross section over an extension (G) that is at least half of a total length (H) (see Fig.5d for bridge 13A has constant cross section across the entire length).

RE claim 16, Naito teaches a drive motor comprising a rotor 10 (see Fig.1 and col.4: 50-60. The motor is capable to be used as synchronous motor), the rotor 10 having a rotor pole (col.4: 55-60), each rotor pole having at least two radially arranged magnetic layers (PM) (Fig.5d), and each magnetic layer (PM) comprising a number of magnetic elements (PM), the magnetic elements formed of permanent magnetic material  in rotor cavities 12A, 12B (Fig.5d), wherein at least a portion of the magnetic elements each have in their radially inner halves projections (P) protruding on both sides to introduce centrifugal forces of the magnetic elements into the rotor 10 (functional language, because Naito teaches the same structure as claimed, the projections P are capable of performing the claimed intended function).
Naito does not teach:
a plurality of rotor poles,
the magnetic elements  formed by injection molding or casting, and solidification of permanent magnetic material.
the intended use limitation of “for a synchronous drive motor” in the pre-amble.

RE (i) above, Ghoul teaches a plurality of rotor poles 16 (see Fig.1 and ¶ 19). Ghoul further suggests that the number of pole can be vary with the needs of the application (¶ 19). The number of rotor magnetic pole can increase to increase flux and output while can also be reduced to reduce cost.


RE (ii) above, it is noted that such limitation “injection molding or casting, and solidification of permanent magnetic material” is a product-by-process limitation.
While Naito is silent to the process, the final product of the claim invention was anticipated by Naito. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Nevertheless, Ghoul teaches injection molding or casting, and solidification of permanent magnetic material (¶ 9, 19, 29). This process eliminates magnet sintering and subsequent assembly processes, which in some embodiments reduces manufacturing cost and lead time. Also, PBM can be tailored accordingly to user demands (¶ 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naito by making the magnet by 

RE (iii) above, with regard to the intended use limitation “synchronous motor”, while Naito is silent to the motor being utilized as synchronous motor, Ghoul evidenced that permanent magnet machine is capable to be used in a synchronous motor (¶ 50) or any type of motor that utilized permanent magnet (¶ 11). The permanent magnet synchronous motor is well-known to have good performance due to high coercive force of permanent magnet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the permanent magnet motor as disclosed by Naito as any type of motor such as synchronous motor as suggested by Ghoul, for the same reasons as discussed above.

RE claim 17, Naito teaches a motor vehicle comprising: a drive motor (see Fig.1 and col.4: 50-60) comprising a rotor 10, the rotor having a rotor pole, each rotor pole having at least two radially arranged magnetic layers (PM), and each magnetic layer comprising a number of magnetic elements (PM), the magnetic elements of permanent magnetic material in rotor cavities 12A, 12B, wherein at least a portion of the magnetic elements each have in their radially inner halves projections (P) protruding on both sides to introduce centrifugal forces of the magnetic elements (PM) into the rotor 10.
Naito does not teach:
a plurality of rotor poles,
the magnetic elements  formed by injection molding or casting, and solidification of permanent magnetic material.
the intended use limitation of “for a synchronous drive motor” in the pre-amble.

RE (i) above, Ghoul teaches a plurality of rotor poles 16 (see Fig.1 and ¶ 19). Ghoul further suggests that the number of pole can be vary with the needs of the application (¶ 19). The number of rotor magnetic pole can increase to increase flux and output while can also be reduced to reduce cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naito by having a plurality of rotor poles, as suggested by Ghoul, to optimize output/cost depending on the needs of the application.

RE (ii) above, it is noted that such limitation “injection molding or casting, and solidification of permanent magnetic material” is a product-by-process limitation.
While Naito is silent to the process, the final product of the claim invention was anticipated by Naito. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Nevertheless, Ghoul teaches injection molding or casting, and solidification of permanent magnetic material (¶ 9, 19, 29). This process eliminates magnet sintering and subsequent assembly processes, which in some embodiments reduces manufacturing cost and lead time. Also, PBM can be tailored accordingly to user demands (¶ 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naito by making the magnet by injection molding or casting, and solidification of permanent magnetic material, as taught by Ghoul, for the same reasons as discussed above.

RE (iii) above, with regard to the intended use limitation “synchronous motor”, while Naito is silent to the motor being utilized as synchronous motor, Ghoul evidenced that permanent magnet machine is capable to be used in a synchronous motor (¶ 50) or any type of motor that utilized permanent magnet (¶ 11). The permanent magnet synchronous motor is well-known to have good performance due to high coercive force of permanent magnet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the permanent magnet motor as disclosed by Naito as any type of motor such as synchronous motor as suggested by Ghoul, for the same reasons as discussed above.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Ghoul as applied to claim 1 above, and further in view of Huang et al. (US 2014/0175932 A1).
RE claim 2/1, Naito in view of Ghoul has been discussed above. Naito further teaches projections (P) protruding on both sides are formed in radially outer halves of at least a portion of the magnetic elements (PM).
Naito does not teach the magnetic elements having a length/width ratio of more than 3:1. 
Huang suggests that the length/width ratio of magnet is result effective variable whose value can be adjusted from 10:1 to 2:1 (see ¶ 12) in order to improve utilization rate of magnet and performance of motor without increasing the usage amount of permanent magnets (¶ 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naito in view of Ghoul by having 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5-11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claims 5/1 and 7/2, the prior-art does not teach, inter alia, the projections have support surfaces for centrifugal force support on the rotor, the support surfaces defining surface tangents at an angle a of 30° to 80° relative to a direction of extension of the magnetic elements.
Claims 6 and 8 are allowable for their dependency on claims 5 and 7.
RE claims 9/1 and 10/2, the prior-art does not teach, inter alia, a maximum extension (C) of each of the projections normal relative to a direction of extension of the magnetic elements is less than 50% of a width (D) of the magnetic elements at this point.
RE claim 11/1, the prior-art does not teach, inter alia, opposite projections of adjacent magnetic elements of different magnetic layers are laterally offset from one another in such a way that a shortest distance (E) from a first projection of a first magnetic element to a nearest second projection of an adjacent magnetic element is not 
RE claim 14/13, the prior-art does not teach, inter alia, a width of a bridge along the extension (G) changes by no more than 20%.
RE claim 15/12, the prior-art does not teach, inter alia, the projections are arranged at radially inner ends of the magnetic elements and their respective rear sides form and broaden radially inner end faces of respective magnetic elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834